STIPULATION AND ORDER OF DISMISSAL

MICHAEL PETOSKEY, Tribal Court Judge.
IT IS HEREBY STIPULATED AND AGREED TO By the parties, through their counsel, that this action shall be dismissed, with prejudice, subject to the parties agreement to submit the action to binding arbitration.
IT IS HEREBY FURTHER STIPULATED AND AGREED TO By the parties, through their counsel, that the court shall retain jurisdiction only for the purpose of enforcing the arbitration agreement and any arbitration award.

ORDER OF DISMISSAL

At a session of said Tribal Court, located within Tribal Trust land, State of Michigan, this 21st day of December 2005. PRESENT: HONORABLE MICHAEL PETOSKEY, Tribal Court Judge
*51Upon filing and reading of the foregoing Stipulation, and the court being otherwise fully advised in the premises;
IT IS HEREBY ORDERED That this action shall be dismissed, with prejudice.
The Court shall retain jurisdiction of the action only to enforce the parties agreement to arbitrate and any arbitration award.